Citation Nr: 1048410	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-05 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a seizure disorder, claimed as 
due to a closed head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from October 1994 to November 
1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

The Veteran testified at a hearing in support of her claim in 
March 2008, before the undersigned Acting Veterans Law Judge.  
After her hearing, the record was left open for 30 days so that 
additional medical evidence could be submitted.  The Veteran did 
not submit any additional evidence.  However, as discussed below, 
her representative submitted release forms for private 
physicians, along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

The issue of entitlement to service connection for a seizure 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the January 2005 Board decision is 
neither cumulative nor redundant of evidence previously 
considered, and it relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The January 2005 Board decision denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2002 
and Supp. 2009); 38 C.F.R. 
§§ 20.1100, 20.1104 (2010).

2.  New and material evidence has been received since the January 
2005 Board decision to reopen a claim for service connection for 
a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  By letter dated 
in April 2006, VA notified the Veteran of what constituted new 
and material evidence.  She testified at a hearing before the 
Board held in March 2008.  To the extent there are any defects in 
the notice provided in this case or the duty to assist, such 
errors are harmless, as the Board is reopening this appeal, as 
set forth below.

II.  New and Material Evidence Claim

In January 2005, the Board denied the Veteran's claim for service 
connection for a seizure disorder.  She did not appeal the 
decision.  Therefore, the January 2005 Board decision is final.  
When a rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  See 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).  New and 
material evidence must be submitted after the final decision in 
order to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This preliminary determination affects the Board's jurisdiction 
to reach the underlying claim.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with respect 
to a claim that has been denied, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  The Veteran 
filed her claim in February 2006.  Therefore, under the revised 
standards (effective for petitions to reopen filed on or after 
August 29, 2001), new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened.  It must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  However, 
this presumption only applies with regard to whether the evidence 
is sufficient to reopen the claim.  The evidence to be considered 
in making this new and material determination is that added to 
the record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

Evidence received since the January 2005 Board denial consists of 
private and VA treatment records, a VA medical examination, a VA 
expert medical opinion, lay statements from the Veteran, and a 
transcript of her March 2008 Travel Board hearing.  All of this 
evidence is new, in that it had not been previously submitted to 
VA.  Further, a January 2002 statement from Dr. D. D., which was 
not previously of record, is material because it indicates that 
the Veteran has a diagnosis of a seizure disorder.  Specifically, 
Dr. D. D. notes, "She is still having breakthrough seizures with 
a Valproate level of 63."  The Veteran's claim was denied 
because there was no evidence of a seizure disorder.  Thus, Dr. 
D. D.'s statement relates to an unestablished fact necessary to 
substantiate her claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
Board finds new and material evidence has been submitted to 
reopen the claim for service connection for a seizure disorder.  
The claim is reopened. 38 U.S.C.A. § 5108.


ORDER

As new and material evidence has been submitted, the claim for 
service connection for a seizure disorder is reopened, and the 
appeal is allowed on that limited basis.


REMAND

At the March 2008 hearing, the undersigned Acting Veterans Law 
Judge held the record open for 30 days, noting that the 
evidentiary record was clearly not complete.  The Veteran 
testified that she saw a neurologist for the claimed disorder in 
2007, and the undersigned noted that there are no records from 
2007 in the claims folder.  The Veteran's hearing took place on 
March 6, 2008.  More than 30 days later, on April 16, 2008, her 
representative submitted release forms for three private health 
care providers: Dr. C. S. of Hartsville Neurology Center, Dr. M. 
W., and Comprehensive Neurological Services.  The forms were 
accompanied by a waiver of RO jurisdiction.  38 C.F.R. 
§ 20.1304(c) (2010).  

The Veteran's credible testimony regarding records from 2007 and 
her representative's April 2008 submission of release forms puts 
the Board on notice that there are relevant records not in her 
claims folder.  They need to be obtained before her appeal is 
decided.  See 38 C.F.R. § 3.159(c)(1); Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  Upon receipt of a complete or 
substantially complete application for benefits, VA  will make 
reasonable efforts to help a claimant obtain evidence necessary 
to substantiate a claim.  38 C.F.R. § 3.159(c).  The release 
forms for three private health care providers have been submitted 
directly to the Board.  Unfortunately, the Board does not have 
the authority to develop the record in the first instance.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Accordingly, this issue is remanded 
so the Veteran may be accorded appropriate due process.

Accordingly, the case is REMANDED for the following action:

1.  1.  Using the already obtained release 
forms (VA Form 21-4142), obtain the medical 
records from the following three private 
health care providers: Dr. C. S., Dr. M. 
W., and Comprehensive Neurology Services.  
If attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then document 
this in the file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(c)(1).

2.  Send the Veteran a release form (VA 
Form 21-4142) authorizing VA to obtain her 
confidential medical treatment records from 
any other private health care providers who 
treated her from 2007 until the present.  
If the release forms are completed by the 
Veteran, obtain the additional records.  If 
attempts to obtain these records are 
unsuccessful, and further attempts to 
obtain them would be futile, then document 
this in the file and notify the Veteran in 
accordance with 38 C.F.R. § 3.159(c)(1).

3.  Then readjudicate the claim in light of 
any additional evidence obtained.  If the 
disposition remains unfavorable, send the 
Veteran and her representative a 
supplemental statement of the case and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


